Decision.—Judgment affirmed, on an equal division of the judges.
Jewett, Ch. J., Bronson, Ruggles, and Gray, Judges, were for affirming the judgment, on the ground stated in the opinion of the supreme court.
Gardiner, J., delivered a dissenting opinion, in which Jones, Johnson, and Wright, Judges, concurred.
Note.—Whether the act of 1842, extending the exemption of property from execution, can be applied to executions for pre-existing debts, Quere ?
This act, under a retrospective construction, held to be in violation of that provision of the constitution of the United States which prohibits the states from passing any law impairing the obligation of contracts.
Reported, 1 Comstock, 129.